CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the use in the Post-Effective Amendments to the registration statement on Form N-1A (“Registration Statements”) of our reports relating to the financial statements and financial highlights of the funds listed below, which appear in such Registration Statements. We also consent to the references to us under the headings "Financial highlights" and "Auditor and Financial Statements" in such Registration Statements. Fund Report Date Post- Fund Report Date Post- Fund Report Date Post- Fund Report Date Post- Effective Effective Effective Effective Putnam MassachusettsTax July 10, 2014 38 333-5416 Exempt Income Fund Putnam Michigan Tax July 11, 2014 38 333-8923 Exempt Income Fund Putnam Minnesota Tax July 11, 2014 38 333-8916 Exempt Income Fund Putnam Ohio Tax July 11, 2014 38 333-8924 Exempt Income Fund Putnam New Jersey Tax July 14, 2014 29 333-32550 Exempt Income Fund Putnam Pennsylvania Tax July 14, 2014 31 333-28321 Exempt Income Fund /s/ PricewaterhouseCoopers PricewaterhouseCoopers Boston, Massachusetts September 24, 2014
